Citation Nr: 0927633	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to December 30, 2004 
for the grant of service connection and a 20 percent rating 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1960 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 20 percent rating for 
diabetes mellitus, effective December 30, 2004 (the date that 
the claim was received).  In June 2006, the Veteran requested 
a hearing before the Board; he failed to report for a 
videoconference hearing scheduled in July 2008.


FINDING OF FACT

The first communication from the Veteran evidencing intent to 
file a claim of service connection for diabetes mellitus was 
received on December 30, 2004.


CONCLUSION OF LAW

An effective date prior to December 30, 2004 is not warranted 
for the award of service connection and a 20 percent rating 
for the Veteran's diabetes mellitus.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decision on appeal granted service connection 
for diabetes mellitus, and assigned an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2006 
statement of the case provided notice on the "downstream" 
issue of an earlier effective date for the award.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has had ample opportunity to 
respond.  Neither he nor his representative has alleged that 
notice in this matter was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

The Veteran's treatment records have been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
Veteran has not identified any such evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

In a statement received by VA on December 30, 2004, the 
Veteran claimed service connection for diabetes mellitus.  He 
indicated that such was diagnosed in December 2003 at the VA 
SORCC White City.

The Veteran contends that he is entitled to an effective date 
of December 17, 2003 when diabetes mellitus was diagnosed at 
the VAMC.  December 2003 VA treatment records show "glycol 
markedly elevated at 11.1, new onset diabetic, will place 
consult to DIGA."  While the Board acknowledges the 
Veteran's contention that his diabetes existed prior to his 
December 30, 2004 claim, there is no provision in the law for 
awarding an earlier effective date based on this assertion.  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West,  12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352 (1995).  The first time VA 
was made aware that the Veteran intended to file a claim 
seeking service connection for diabetes mellitus was on 
December 30, 2004, when such claim was received.  

Based on these facts, governing law does not provide 
authority for an effective date earlier than December 30, 
2004.  The law is dispositive in this matter, and the claim  
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

An effective date prior to December 30, 2004 for the grant of 
service connection and a 20 percent rating for diabetes 
mellitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


